Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This action is in response to amendment filed on 01/26/2021. Claims 1,2, 6-23 are presently pending. Claims 21-23 are newly presented. Claims 3-5 have been canceled by the Applicant.

Claims 1, 11, and 18, as amended, overcome the prior art of record.

The terminal disclaimer filed with respect to currently pending application 16/836,082 obviates the Double Patenting rejection raised in the preceding Office Action.


Allowable Subject Matter

Claims 1,2, 6-23 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 11, and 18 (and their respective dependent claims) are allowed. 

With respect to newly amended features of the independent claims 1, 11, and 18 (e.g. … identify the channel…), the closest prior art is Seo et al., USPN 10,848,820 (hereinafter “Seo”). Seo teaches identifying a channel on which the content presentation device is presenting content that has been identified utilizing fingerprints. However, Seo’s identification is based on time of the broadcast of the content. Seo fails to disclose and or suggest using/ determining content transmission delays.

Therefore, claims 1, 11, and 18 comprise a unique combination of elements that are not taught or suggested by the prior art of record, available to the Examiner at this time, when considering the claims as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on 571-272-19151915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421